Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/2/2022 and IDS filed 6/6/2022 have been considered.  Claim 7 has been canceled by applicant.  Claims 1-6, 8-13 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, paragraphs 5-6 of the Remarks, filed 6/2/2022, with respect to claims 1-13 have been fully considered and are persuasive in light of the amended claims 1, 9, and 12.  The 35 U.S.C. 103 rejection of claims 1-3, 8-11 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to an information transmission method, comprising:
“wherein the determining, by a control device, a first transmission channel in at least one transmission channel configured between a first network device and a second network device comprises:
determining, by the control device, the first transmission channel in the at least one transmission channel based on transmission performance of each of the at least one packet flow, transmission performance of a transmission channel in the at least one transmission channel, the packet sending frequency of each of the at least one packet flow, and a packet sending frequency currently supported by the transmission channel in the at least one transmission channel” in combination with other recited elements in claim 1.
		
The present application also relates to an information transmission method, comprising:
“wherein the first transmission channel in the at least one transmission channel is determined based on transmission performance of each of the at least one packet flow, transmission performance of a transmission channel in the at least one transmission channel, the packet sending frequency of each of the at least one packet flow, and a packet sending frequency currently supported by the transmission channel in the at least one transmission channel” in combination with other recited elements in claim 9.

The present application also relates to an information transmission method, comprising:
“determining, by the third network device, frequency information of the first transmission channel based on the identification information, wherein the frequency information of the first transmission channel is used to indicate a packet sending frequency currently supported by the first transmission channel; and
generating, by the third network device, updated frequency information of the first transmission channel based on the frequency information of the first transmission channel and the frequency information of the packet flow” in combination with other recited elements in claim 12.

	The closest prior art, Adams (US Patent 6,044,396), teaches establishing a communication link between a home terminal node and a service source such that data packets are forwarded by a media server, wherein the communication link is a 6 MHz channel with a maximum allowable bit rate of 27-36 million bits per second.   This 6 MHz channel can support 6 to 10 video streams with each stream transmitting at 1.5-9.0 Mbps.   

	A second prior art, Nogami et al. (US Publication 2010/0214928 A1), teaches a control information generating section that generates channel identifier information and notifies the channel identifier information to a communication control apparatus.

	A third prior art, Nakamura et al. (US Publication 2008/0310334 A1), teaches a control apparatus that notifies a server about a flow identification and a channel being assigned to the flow.

	A fourth prior art, Wang et al. (US Publication 2008/0008092 A1), teaches a feedback provider that feedbacks a desired level of flow rate reduction to a transmitter for controlling the traffic rate of at least one flow of data packets.

	However, Adams, Nogami, Nakamura, and Wang, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471